DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GEICO GENERAL INSURANCE COMPANY,
                          Appellant,

                                    v.

 TOTAL ORTHOPAEDICS CARE P.A., a/a/o ADRIANA CRUZ, JAMIE
             GUM & YASMEEN ABDULRAZZAK,
                       Appellee.

                              No. 4D21-161

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case Nos. COCE16-
19463, CACE18-27847, COCE 16-19475, CACE 18-29629, COCE 16-
19469, and CACE 19-2711.

  Michael A. Rosenberg, Thomas L. Hunker, Peter D. Weinstein and
Adrianna de la Cruz-Munoz of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

   David Brian Pakula of David B. Pakula, P.A., Pembroke Pines, and Amir
Fleischer of Marks & Fleischer, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Geico Indem. Co. v. Muransky Chiropractic, P.A., 46 Fla.
L. Weekly D1513a, 2021 WL 2584107 (Fla. 4th DCA June 24, 2021).

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.